Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-17-2002

USA v. Davis
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2818




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Davis" (2002). 2002 Decisions. Paper 282.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/282


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           ___________

                           No. 01-2818
                           ___________


                    UNITED STATES OF AMERICA

                              vs.

                JOHN DAVIS a/k/a John Davis-Bey

                               Appellant.

                           ___________


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                 (D.C. Criminal No. 99-cr-00638)
        District Judge: The Honorable Harvey Bartle, III

                           ___________

            Submitted Under Third Circuit LAR 34.1(a)
                          April 19, 2002


      BEFORE: NYGAARD, AMBRO, and KRAVITCH,    Circuit Judges.



                       (Filed May 17, 2002)

                           ___________

                       OPINION OF THE COURT
                           ___________


NYGAARD, Circuit Judge.
         Appellant, John Davis, argues on appeal that his counsel was ineffective for
failing to request a downward adjustment under U.S.S.G 3B1.3. He argues that he was
a minor participant in the conspiracy. Appellant also argues that his counsel was
ineffective for failing to object to a two-level upward adjustment for the possession and
use of a special skill. Because both of these arguments raise issues of fact that must first
be resolved by the District Court, we conclude that neither issue is ripe for appeal.
Government of the Virgin Islands v. Forte, 806 F.2d 73, (3d Cir. 1986) (An appellant may
not raise ineffective assistance of counsel in a direct appeal when there is an insufficient
record for appellate review.) Accordingly, we will dismiss the appeal.
_________________________


TO THE CLERK:
Please file the foregoing opinion.




                      /s/ Richard L. Nygaard
                      Circuit Judge